445 F.2d 292
Elton Ray BARNES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1526.
United States Court of Appeals, Fifth Circuit.
July 9, 1971.

Appeal from the United States District Court for the Northern District of Texas, Leo Brewster, District Judge.
Elton R. Barnes, pro se.
Eldon B. Mahon, U. S. Atty., W. E. Smith, Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966